Exhibit 10.1.49

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]

Product Development and Manufacturing Agreement

ThinKom 30” VICTS Ku Rx (“K4”) Antenna System

EXHIBIT A, Revision 1

This Exhibit A, as revised as of March 27, 2012 and as defined in the Product
Development and Manufacturing Agreement (“Agreement”), dated as of November 14,
2012 between Gogo LLC (“Gogo”), and ThinKom Solutions, Inc. (“ThinKom”) is
subject to and incorporates by reference the provisions of the Agreement.
Capitalized terms used but not defined herein shall have the meanings set forth
in the Agreement.

Described within this Exhibit A, as amended, is the Product and Deliverables to
be provided by ThinKom and related terms and conditions. To the extent there is
any contradiction, inconsistency or ambiguity between the terms of this Exhibit
A and the Agreement, this Exhibit A will govern.

This revision 1 to this Exhibit A incorporates the following changes in Product
Specification, capabilities and scope:

[***]

 

1. Product. For the purposes of this Exhibit A, the Product comprises [***] (the
“Shipset”), Each Shipset includes the following line-replaceable units (LRUs)
numbers (i) through (iv): [***] (the “Specifications”).

 

2. Statement of Work Responsibilities for the development component of this
Agreement shall be allocated as set forth below:

 

  a. Phase 1 – Product Design

 

  i. ThinKom Responsibilities

 

  1. Design Shipset (the “Shipset” or “Shipsets”) that complies with the
requirements set out in Schedule 1 in their entirety.

 

  2. Provide finalized volume envelope requirements to Gogo of detail sufficient
to allow final radome design.

 

  3. Provide antenna performance models to Gogo as required for Gogo’s network
performance analyses.

 

  4. Incorporate optimizations based on Gogo’s feedback, as required.

 

  5. Provide status updates as requested, and inform Gogo of any risks to the
agreed upon schedule at the earliest possible date.



--------------------------------------------------------------------------------

  6. Execute a preliminary design (PDR) review when appropriate design gates are
reached.

 

  7. Execute a critical design review (CDR) when appropriate design gates are
reached.

 

  ii. Gogo Responsibilities

 

  1. Provide clarification of performance requirements as needed.

 

  2. Provide final design authorization subsequent to PDR and CDR as a trigger
for moving to prototype phase.

 

  3. Provide, in a prompt and timely manner, all specifications, definitions,
and clarifications of any system and/or platform interfaces, designs, and
configurations required by ThinKom to design the Product in accordance with the
requirements of this Agreement.

 

  b. Phase 2 – Prototype, Production and Test

 

  i. ThinKom Responsibilities

 

  1. Manufacture and deliver ten (10) black label units of the design approved
by Gogo in the CDR of Phase 1.

 

  2. Provide status updates as requested, and inform Gogo of any risks to the
agreed upon schedule at the earliest possible date.

 

  3. Provide performance measurements of black label units to Gogo.

 

  4. Demonstrate performance of physical prototypes to Gogo at Gogo’s request.

 

  ii. Gogo Responsibilities

 

  1. Gogo may, at its discretion, request testing of some or all components of
the Product in Gogo’s laboratory facilities during the initial product delivery
phase.

 

  2. Provide final design authorization subsequent to CDR as a trigger for
moving to production phase.

 

  3. STC for the entire system, of which the Product is a component.

 

  4. Provide, in a prompt and timely manner, all specifications, definitions,
and clarifications of any system and/or platform interfaces, designs, and
configurations required by ThinKom to design the Product in accordance with the
requirements of this Agreement.

 

3. Pricing and Payment.

 

  a.

Non-Recurring Engineering (NRE) Fees. Gogo agrees to pay [***] in Initial NRE
Fees plus [***] in Revision 1 NRE fees for the modifications per Revision1 to
this Exhibit A (for a total NRE fees of [***]) for the development of the
Product and Deliverables. NRE fees are payable according to the installment
schedule set forth in Section 4 below, and NET [***] days after Gogo’s receipt
of each corresponding invoice. ThinKom acknowledges receipt of payment from Gogo
of [***] under the Letter of Intent of August 7, 2012, and such payment shall be
applied and credited to Gogo’s obligation with respect to the final and third
payment of Initial NRE Fees. ThinKom acknowledges receipt of payment from Gogo
of [***] under the Letter of Intent of October 2, 2012, and that such payment
shall be

 

2



--------------------------------------------------------------------------------

  applied and credited to Gogo’s obligation with respect to the first Initial
NRE Payment. In addition, ThinKom acknowledges that it has received Milestone
payments of [***] as set forth in Section 4 below.

 

  b. Purchase Pricing. ThinKom agrees to sell Product Shipset Units to Gogo in
accordance with the quantities, delivery dates, and pricing set forth in the
below table (Table I).

TABLE 1-Shipset Pricing

[***]

 

4. Payment Schedule. Subject to the above Sections 3a. and 3b, and upon
execution of the Agreement and this Exhibit A by the Parties:

[***]

 

5. Exclusivity. [***].

 

6. Minimum Order Size and Payment Schedule for Additional Orders. Orders will be
placed in minimum quantities of [***] Units for delivery over a period of no
more than [***]. For any purchase order placed by Gogo under this Exhibit A,
Gogo shall pay ThinKom: [***]. ThinKom agrees that this Agreement does not
create any volume purchase obligations for Gogo and that Gogo is not required to
purchase any Product Shipset Units hereunder.

 

7. Delivery. After final acceptance by Gogo of the first 10 Shipsets as outlined
in Table 1, ThinKom agrees to deliver product ordered under the terms of this
Agreement no longer than [***].

 

8. Deposit Materials

Escrow materials shall be those specified in the Escrow Agreement.

 

9. AMSS License. [***].

 

10. ThinKom Test Demonstration. ThinKom agrees to: (i) deliver to Gogo a test
plan for the [***] (the “Test Plan”), and (ii) successfully test the [***] at
ThinKom’s facility in accordance with a Test Plan Accepted by Gogo. The Test
Plan must include a detailed description of

 

  •   test cases,

 

  •   test procedures, and

 

  •   acceptance criteria for a successful test.

Each test case must include a demonstration of the following:

 

  •   Antenna pattern

 

  •   Pointing accuracy

Upon Gogo’s Acceptance of a Test Plan, ThinKom shall successfully test the
ThinKom K4 Ku Band Antenna as soon as possible, but by no later than by [***]
(the “Test Deadline”), unless failure to meet the Test Deadline is caused by
Gogo or the need to obtain a necessary experimental license. In the event that
ThinKom fails to successfully test the [***] in accordance with the Accepted
Test Plan by the Test Deadline, and is not able to provide a recovery plan to
successfully complete the testing within a reasonable amount of time, Gogo shall
have the right to terminate the Agreement and request a refund of all amounts
previously paid to ThinKom.

 

3



--------------------------------------------------------------------------------

11. Additional Terms.

 

  a. Right to Complete. Subject to the escrow agreement between the Parties, the
terms of which shall supersede the terms of this Section in the event of a
conflict, should any of the Shipsets delivered to Gogo not operate in accordance
with the Specifications, or if ThinKom otherwise materially defaults in its
performance under any purchase order, other than a default resulting or arising
from Gogo’s actions or inaction, then, subject to ThinKom’s warranty
obligations, and upon Gogo’s instruction, ThinKom shall release or notify the
applicable escrow agent to release the Deposit Materials to Gogo to allow Gogo
to complete any ordered Shipsets pursuant to a purchase order issued prior to
the date of default. Gogo shall be entitled to make modifications to ThinKom’s
Deposit Materials for completion of any Shipsets. For any Deposit Materials
released to Gogo via escrow, Gogo agrees to hold such Deposit Materials as
Confidential Information in accordance with the terms and conditions set forth
in the Confidentiality Agreement. In the event of the foregoing, Gogo shall be
responsible to ThinKom for the actual costs incurred by ThinKom associated with
each Shipset through the date on which Gogo exercises its right to complete such
Shipset under this Section, which amount will be payable to ThinKom upon the
delivery of each such Shipset, or partial Shipset, to Gogo. In the event Gogo
exercises its rights under this Section, ThinKom shall return any amounts
pre-paid by Gogo to ThinKom in excess of the actual costs incurred by ThinKom.

 

  b. Use of Third Party Technology. In cases where ThinKom licenses third party
technology which is incorporated into the Shipsets, ThinKom will use its best
efforts to enable Gogo and its customers to use such rights subject to Gogo or
its customer agreeing to pay the same royalty fee or license to any third
parties for use of their intellectual property integrated into the Shipsets that
ThinKom was paying to such third party. Gogo shall pay the third party such
applicable royalty/fee under terms and conditions that are at least as good as
ThinKom’s.

 

  c. Radome. ThinKom agrees to provide prompt support, via provision of
information and/or support personnel with the appropriate expertise, to Gogo as
required for the development of a suitable radome for the Product. ThinKom
agrees to provide, at no additional cost, a commercially reasonable level of
support as mutually agreed to by the parties upon acceptance of the Product by
Gogo. Should the support requirements exceed such levels, ThinKom will provide
such additional support on an hourly basis of [***].

 

  d. Modem Terms. The parties agree to and acknowledge that the terms of the
Reseller Agreement between ThinKom and [***]will apply to the modem related
aspects of this Agreement, Shipset and optional Slave Modem, including, but not
limited to the following terms:

 

  i. [***]

 

  ii. Modem manufacturer, [***], may declare the current modem model ‘obsolete’
upon 90 days’ notice. Should this happen, the parties agree to negotiate in good
faith compensation for ThinKom’s costs to incorporate a new modem into the
Shipset and/or a ‘buy ahead’ program in which a given number of modems will be
purchased in advance of the announced obsolescence.

 

4



--------------------------------------------------------------------------------

  iii. Modem manufacturer, [***], may increase the cost of the current modem
from time to time. The Parties agree that should [***] increase the cost of the
modem, the cost of the Shipset and Slave Modem will be increased, dollar for
dollar, to adjust for the increased cost of the modem.

 

  iv. Modem Manufacturer, [***], does not warranty the function of any third
party software used on its modem, and therefore ThinKom does not give a warranty
for this third party software to Gogo.

TABLE 3 – Milestones

[***]

 

* Delivery Dates and Milestone Dates may be extended based on the increased
scope of adding the Modem and other Shipset modifications into ThinKom’s work
scope. The parties agree to work in good faith to the currently scheduled dates,
but the parties agree that should these dates be delayed a reasonable amount,
this will not represent a breach of contract by ThinKom.

Agreed to and Approved as written above:

 

GoGo            

/s/ Anand Chari

   

EVP/COO

   

4/22/13

By:       Title       Date ThinKom            

/s/ Mark Silk

   

President

   

3/27/13

By:       Title       Date

 

5